PROVOSTY, J.
The mandate of the Supreme Court of the United States herein, having *25been duly filed in this court; said mandate reading as follows:
“It is now here ordered and adjudged by this court (Supreme Court of the United States) that the judgment of the said Supreme Court (of Louisiana) in this cause be, and the same is hereby, reversed with costs; and that the said appellee, Brooks-Scanlon Company, recover against the said appellant (Railroad Commission of Louisiana), $994.05 for its costs herein expended and have execution therefor.
“And it is further ordered that this cause be, and the same is hereby, remanded to the said Supreme Court for further proceedings not inconsistent with the opinion of this court.”
It is ordered, adjudged, and decreed that.the said mandate be recorded and made executory, and that the plaintiff, Brooks-Scanlon Company, have judgment against the defendant, Railroad Commission of Louisiana, as decreed in said mandate, and that the present judgment be transmitted to the trial court for registry and execution.